Citation Nr: 1724615	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  09-23 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for depression, including as secondary to service-connected bilateral chronic otitis media with eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, reopened and denied the claim of entitlement to service-connection for depression.  Regardless of any RO determination on the application to reopen, however, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is needed to schedule the Veteran for a requested hearing.

Per the Veteran's request, the RO scheduled him for a May 2017 hearing before a Veterans Law Judge (VLJ) via videoconference.  The RO sent the Veteran a reminder letter on April 13, 2017, and it was returned by the U.S. Postal Service as undeliverable.  A second reminder letter was sent to the Veteran on April 27, 2017, but that letter was also returned as undeliverable.  Ultimately, the Veteran did not report to the hearing scheduled for May 9, 2017.  The appeal was then transferred to the Board.

However, subsequent to the mailing of the hearing reminders, the RO discovered a new address for the Veteran, and on May 9, 2017, sent a letter to that address asking that he verify the address and that letter was not returned as undeliverable.  Notably, there is no indication that a hearing reminder was sent to the newly discovered address. 
Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. 
§ 7107.  In light of the new address and the Veteran's outstanding request for a hearing, the Agency of Original Jurisdiction should reschedule the Veteran for a hearing.  Because videoconference hearings are scheduled by the Agency of Original Jurisdiction, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700 (a).

Inasmuch as the Board is remanding the case to reschedule a hearing, the Board also notes that VA-generated evidence has been added to the claims file since the claim was last adjudicated in the January 2014 Supplemental Statement of the Case (SSOC).  In this regard, VA treatment records were added to the record in September 2014 and the Veteran has submitted numerous statements, all after the January 2014 SSOC. A SSOC has not been issued with consideration of this new evidence.  As there is no indication that the Veteran has specifically waived initial AOJ adjudication of the new evidence, a remand is also required for the AOJ to consider it in a SSOC.

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a Board hearing at the St. Louis RO at the earliest opportunity.  
 Notify the Veteran (at his most current address of record) and his representative of the date, time, and location of the hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws the hearing request or fails to appear, the file should be returned to the Board.

**Attention is also called to the fact that additional VA-generated evidence has been associated with the claim file since the last SSOC, without a waiver of initial RO consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




